NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRACEE ELIZABETH McKINNEY,                      No. 17-55181

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00442-JAH-KSC

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A.; ELIZABETH
COURTNEY FARRELL, Lead Attorney,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Tracee Elizabeth McKinney appeals pro se from the district court’s

judgment dismissing her action alleging federal and state law claims related to her

home mortgage loan. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Knievel v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We may affirm on any basis

supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed McKinney’s rescission claims because

McKinney failed to allege facts sufficient to state plausible claims for relief. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); see also 12 C.F.R. § 226.20(a)(4) (loan

modifications are exempt from Truth in Lending Act disclosure requirements); Cal.

Civ. Code § 1217 (“An unrecorded instrument is valid as between the parties

thereto and those who have notice thereof.”); Scott v. JPMorgan Chase Bank, N.A.,

154 Cal. Rptr. 3d 394, 405 n.4 (Ct. App. 2013) (no legal authority to support the

proposition that the absence of a notarization record renders an assignment void).

      The district court did not abuse its discretion by dismissing McKinney’s

second amended complaint because McKinney failed to include a demand for

relief. See Fed. R. Civ. P. 8(a)(3) (pleading must contain “a demand for the relief

sought”); McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (setting forth

standard of review).

                                            2                                     17-55181
      The district court did not abuse its discretion by denying McKinney leave to

file a fifth amended complaint because further amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      The district court did not abuse its discretion by denying McKinney’s

request for default judgment because defendants filed a timely motion to dismiss.

See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard

of review and factors for determining whether to enter default judgment).

      The district court did not abuse its discretion by denying McKinney’s

motion for a preliminary injunction because McKinney failed to establish a

likelihood of success on the merits. See Flexible Lifeline Sys., Inc. v. Precision

Lift, Inc., 654 F.3d 989, 993-94 (9th Cir. 2011) (setting forth standard of review

and factors for a preliminary injunction).

      The district court did not abuse its discretion by denying McKinney’s

motion to appoint counsel because McKinney failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

                                             3                                 17-55181
appointment of counsel).

      Denial of McKinney’s motions for reconsideration was not an abuse of

discretion because McKinney failed to demonstrate any basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e)); see also Am. Ironworks & Erectors, Inc. v. N. Am.

Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001) (a motion for reconsideration

filed within ten days of entry of judgment is treated as a motion to alter or amend

judgment under Fed. R. Civ. P. 59(e)).

      We reject as unsupported by the record McKinney’s contention that the

district court erred by taking judicial notice of the deed of trust.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      McKinney’s motion to strike the answering brief (Docket Entry No. 14) is

denied.

      AFFIRMED.




                                            4                                 17-55181